               IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF NORTH CAROLINA


WELLINGTON DICKENS, III,            )
                                    )
                 Plaintiff,         )
                                    )
    v.                              )              1:18CV5
                                    )
DURHAM COUNTY,                      )
                                    )
                 Defendant.         )


                                 ORDER

    This matter is before this court for review of the Order

and Recommendation filed on June 14, 2019, by the Magistrate

Judge in accordance with 28 U.S.C. § 636(b). (Doc. 5.) In the

Recommendation, the Magistrate Judge recommends that this action

be dismissed without prejudice pursuant to 28 U.S.C.

§ 1915(e)(2)(B). The Recommendation was served on the parties to

this action on June 14, 2019. (Doc. 6.) Plaintiff filed timely

objections, (Doc. 7), to the Recommendation.

    This court is required to “make a de novo determination of

those portions of the [Magistrate Judge’s] report or specified

proposed findings or recommendations to which objection is

made.” 28 U.S.C. § 636(b)(1). This court “may accept, reject, or

modify, in whole or in part, the findings or recommendations

made by the [M]agistrate [J]udge. . . .       [O]r recommit the

matter to the [M]agistrate [J]udge with instructions.” Id.




     Case 1:18-cv-00005-WO-JEP Document 8 Filed 08/05/19 Page 1 of 2
    This court has appropriately reviewed the portions of the

Recommendation to which the objections were made and has made a

de novo determination which is in accord with the Magistrate

Judge’s Recommendation. This court therefore adopts the

Recommendation.

    IT IS THEREFORE ORDERED that the Magistrate Judge’s

Recommendation, (Doc. 5), is ADOPTED. IT IS FURTHER ORDERED that

this action is DISMISSED WITHOUT PREJUDICE pursuant to 28 U.S.C.

§ 1915(e)(2)(B). A Judgment dismissing this action will be

entered contemporaneously with this Order.

    This the 5th day of August, 2019.



                              ____________________________________
                                  United States District Judge




                                  -2-



     Case 1:18-cv-00005-WO-JEP Document 8 Filed 08/05/19 Page 2 of 2
